DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s elected species continues to read upon claims 25-30, 38 and 42.  
As discussed in the Action mailed on 2/16/202, made Final 5/24/2021, the elected species has been searched and is deemed to be free of the prior art and non-obvious.  Accordingly, in that Action, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image1.png
    67
    156
    media_image1.png
    Greyscale
wherein, in formula (I), R1 is C1 alkyl; R2 is C5 alkyl; R3-R7 are H; and X is CH2OH – which reads on claims 25-28,  38 and 42.  
Those claims are MAINTAINED rejected in the instant Action.
Since the search has not been expanded beyond the single additional species identified above, claims 29-30, which are directed to the elected species but which do not include the single 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-28, 38 and 42 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Quellet et al (GB 2528480 published 1/27/2016 – provided in Applicant’s IDS submitted 7/24/2019; of record).
As amended, instant claim 25 is drawn to an OR7D4 antagonist, wherein the antagonist comprises a compound of formula (I) which embraces the following compound species 
    PNG
    media_image1.png
    67
    156
    media_image1.png
    Greyscale
wherein R1 is C1 alkyl; R2 is C5 alkyl; R3-R7 are H; and X is CH2OH – which reads on claims 25-28, as well as claim 38 drawn to a consumer product thereof, more claim 42), wherein the compound is an antagonist of the OR7D4 receptor.
Quellet et al teach “consumer products such as… a product for treating human body odor” comprising “one or more ingredients selected from cyclic nucleotide-gated ion (CNGA2) channel blocking agents” capable “of decreasing the flux of calcium ions in the CNGA2 channels, thereby decreasing the activation of the olfactory sensory neurons” (Abstract), in particular wherein the CNGA2 blocking agent is (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol 
    PNG
    media_image2.png
    110
    207
    media_image2.png
    Greyscale
(Page 4, Line 16) which exhibits “a high calcium flux reduction” (Abstract), i.e., “a calcium flux reduction index of more than 4, on a scale 5, wherein 5 is the maximal calcium flux reduction” (Page 3, Lines 8-10), wherein said consumer products may further comprise “other non-functional perfume ingredients” (Page 15, Lines 12; see also Page 15, Lines 18-19: “other non-perfume ingredients that are commonly employed in said compositions”).
In summary, Quellet et al teach a consumer product that would reasonably be construed as indistinct from a deodorant (and which may further comprise a cosmetically acceptable carrier) comprising (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol.
As such, Quellet et al differs from the instantly claimed invention in that:
(A) 	the active deodorizing agent (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol of Quellet et al comprises an extra -CH2- group in the equivalent of R2 of instantly claimed formula (I); and
(B) 	the active deodorizing agent (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol of Quellet et al
Yet, as to (A): as stated by MPEP 2144.09: 

    PNG
    media_image3.png
    200
    413
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    203
    410
    media_image4.png
    Greyscale
  
Consistent with above, it is determined that it would have been prima facie obvious for a person of ordinary skill in the art – desiring to make compounds which are functionally related to (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol as taught by Quellet et al – to formulate the structurally similar compound of the instant claims, differing only in the “successive addition of the same chemical group…-CH2-” with the “presumed expectation that [it would] possess similar properties” to (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol.
And, as to (B): a prior art reference may anticipate without disclosing the claimed subject matter if the entire claimed subject matter is necessarily present, or inherent, in the single anticipating reference (see SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331 (Fed. Cir. 2005) - discussing Continental Can Co. v. Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991) (“a prior art reference may anticipate without disclosing a feature of the claimed invention if that missing characteristic is necessarily present, or inherent, in the single anticipating reference”); see also Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2003) (“the doctrine of inherent anticipation applies to the entire claimed subject matter just as it does to a single claimed feature")).  
Similarly, “inherency may supply a missing claim limitation in an obviousness analysis” so long as “the limitation at issue necessarily must be present” (PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186 (Fed. Cir. 2014)).  
Moreover, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. (Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency; see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp.,
In the instant case, the instantly claimed prima facie obvious compound based on (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol would necessarily antagonize the OR7D4 receptor.  As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”. 	
Accordingly, instant claims 25-28, 38 and 42 are rejected as prima facie obvious.
Claim Objections
Claims 29-30 are objected to as depending from a rejected base claim.
Response to Applicant’s Arguments
Applicant traverses the rejection of claims as being unpatentable under 35 U.S.C. 103 over Quellet et al.  
First, Applicant argues that “there would have been no reason to choose the compound (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol among over one hundred additional ‘Class A ingredients’ having high CNGA2 channel blocking activity as the starting point for making modifications to arrive at the presently claimed structure of formula (I)” (Applicant Arguments, Page 24).    
Yet, Quellet et al identify (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol as “a Class A ingredient” (Page 3, Line 13), exhibiting “a high calcium flux reduction” (Page 3, Lines 4-5), i.e., “a calcium flux reduction index of more than 4, on a scale 5, wherein 5 is the maximal calcium flux reduction” (Page 3, Lines 8-10).  In other words, Quellet et al identify (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol as one of the most active compounds, making it an ideal starting point for modifying.  And, responding the argument “that the prior art must point to only a single lead compound for further development efforts”, the court in Altana Pharma AG v. Teva Pharmaceuticals USA Inc., 566 F.3d 999 (Fed. Cir. 2009) noted that such a “restrictive view of KSR” (at 1025).  
Next, Applicant argues that “the claims are amended to recite an OR7D4 antagonist” (Applicant Arguments, Page 24) whereas “Quellet does not provide any disclosure as to the compatibility of the long list of CNGA2 channel blockers to yield the specific OR7D4 antagonist compounds recited in claim 25” (Applicant Arguments, Page 25).  Applicant introduces a Declaration under 37 CFR 1.132 of Dr. Boris Schilling to further demonstrate that “a skilled artisan attempting to identify antagonists of the OR7D4 olfactory receptor would have no reason to review a disclosure relating to CNGA2 channel blockers” (Applicant Arguments, Page 25).
At the outset, it is agreed that an ordinarily skilled artisan would not have predicted that the instantly claimed prima facie obvious compound would exhibit activity as an OR7D4 antagonist based on based on the CNGA2 channel blocker (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol taught by Quellet et al.  Yet, the rejection of claims not based on this premise.  Rather, the claims are rejected on the grounds that a person of ordinary skill in the art would have found it obvious to formulate structurally related compounds based on (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol with the “presumed expectation that [the structurally related compound would] possess similar properties” to (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol.  That is, the ordinarily skilled artisan would have reasonably predicted that a compound differing only in the “successive addition of the same chemical group…-CH2-” from the CNGA2 channel blocker (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol (taught by Quellet et al) would also function as a CNGA2 channel blocker.  
It is not necessary that the prior art suggest the combination of references to achieve the same advantage or result discovered by Applicant (in this case, antagonism of OR7D4).  Rather, See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985).
Nevertheless, the fact that the instantly claimed compounds exhibit activity as OR7D4 antagonists may constitute an unexpected result.  Additionally (or, alternatively) a showing that the instantly claimed compounds are odorless/have a low odor profile compared to (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol (as taught by Quellet et al), as previously argued by Applicant (Applicant Arguments dated 5/10/2021, Pages 22-23), could constitute an unexpected result.  Yet, as previously discussed, mere arguments are not sufficient to demonstrate unexpected results (In re Schulze, 346 F.2d 600 (CCPA 1965)).  Rather, unexpected results must be established by comparing the claimed invention with that of the closest prior art.  In re Burckel, 592 F.2d 1175 (CCPA 1979).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument”. 
 In the instant case, Applicant has not compared the claimed invention with that of the closest prior art and provided evidence to demonstrate any unexpected results.  For example, by showing that (1) (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol lacks activity as an OR7D4 prima facie obvious compound is odorless/has a low odor profile compared to (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol.
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG D RICCI/Primary Examiner, Art Unit 1611